Citation Nr: 0904383	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for osteoarthritis of the right knee.

2.  Entitlement to a disability rating higher than 20 percent 
for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Nashville, 
Tennessee, which continued the 20 percent disability rating 
assigned for each knee disability.

The Veteran underwent left knee surgery on February 13, 2008.  
The RO therefore assigned a temporary 100 percent rating for 
his left knee disability from February 13, 2008, until April 
1, 2009.  The authority for doing that comes from Diagnostic 
Code (DC) 5055, which provides a 100 percent disability 
rating for one year following a knee replacement.  38 C.F.R. 
§ 4.71, DC 5055 (2008).  Therefore, in rating the Veteran's 
left knee disability, the Board need only consider the period 
prior to February 13, 2008.  

In his VA Form 9 (Substantive appeal), the Veteran requested 
a hearing at an RO before a Member of the Board.  In a 
January 2008 VCAA notice response, however, the Veteran 
withdrew his request for a hearing.  38 C.F.R. § 20.702(e) 
(2008).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by no 
instability of the joint, motion from 5 degrees of extension 
to 100 degrees of flexion, with no change in motion or 
function after repetitive motion, and X-ray evidence of 
degenerative changes.  

2.  The Veteran's left knee disability is manifested by no 
instability of the joint, motion from 10 degrees of extension 
to 90 degrees of flexion, with no change in motion or 
function after repetitive motion, and X-ray evidence of 
severe degenerative changes.  

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for osteoarthritis of the right knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5260, 5261 
(2008). 

2.  The criteria also are not met for a rating higher than 20 
percent for osteoarthritis of the left knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5260, 5261 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The VA has a duty to provide notification to a Veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Under the VCAA, VA has duties to notify and assist claimants 
in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from 
VA must inform the claimant of any information and medical or 
lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The VCAA 
notice requirements apply to all five elements of a service-
connection claim, including the downstream disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim -such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in June 2005, May 2008, and June 2008.  These 
letters informed him of the evidence required to substantiate 
his increased-rating claims, as well as his and VA's 
respective responsibilities in obtaining supporting evidence.  
In doing so, the June 2008 letter complied with the Dingess 
requirements.  The May 2008 letter also complied with 
Vazquez-Flores, supra, in that it contains the diagnostic 
criteria for rating the Veteran's knees, discusses the 
various types of evidence the Veteran may submit to establish 
this entitlement, and includes a request for any evidence 
related to his employability (or lack thereof).  

The Veteran was also provided copies of the rating decision 
and the SOC, both of which combined to inform him of the 
evidence considered, a summary of adjudicative actions, all 
pertinent laws and regulations, including the criteria for 
evaluation of his knee disabilities, and an explanation for 
the decision reached.  Hence, he has actual knowledge of the 
information to be included in the type of notice contemplated 
by the Court.  See Vazquez-Flores, supra.  As such, even if 
the Board was to assume for the sake of argument that the May 
2008 letter is deficient in any way, he still is not 
prejudiced based on this demonstrated actual knowledge of the 
type evidence needed to support his claims.  See Bernard, 
supra.  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the Veteran and his representative.  
In addition, the Veteran was also afforded a VA examination 
in July 2005 to determine the nature and severity of his knee 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159I(4).  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Right  Knee Disability

The record shows that the Veteran developed arthritis in his 
right knee due to either a football injury and parachute 
jumps while on active duty.  Consequently, in a July 1994 
rating decision, the RO granted service connection for 
osteoarthritis of the right knee and assigned a 20 percent 
disability rating.  In June 2005, the Veteran filed a claim 
for increased compensation benefits.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the Veteran's claim. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The RO rated the Veteran's right knee disability pursuant to 
DC 5010, for traumatic arthritis.  This Diagnostic Code 
provides that traumatic arthritis, substantiated by X-ray 
findings, is to be evaluated under DC 5003 for degenerative 
arthritis, which in turn provides that such disability will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds no basis to assign a disability rating 
higher than 20 percent for the Veteran's right knee 
disability.  The only relevant evidence involves a July 2005 
VA examination report.  This report indicates that the 
Veteran's right knee demonstrated motion from 5 degrees of 
extension to 100 degrees of flexion.  These findings do not 
even meet the criteria for a compensable rating under DC 5260 
or DC 5261.  However, it appears that a 20 percent  rating 
was assigned by the RO based on the Veteran's complaints of 
pain as well as X-ray evidence of degenerative changes.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(holding that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion).  In other words, the Veteran's 
pain is the basis for the currently assigned 20 percent 
rating, which appears quite generous since he does not meet 
the criteria for a compensable rating.  Accordingly, there is 
simply no basis to assign a disability rating higher than 20 
percent under the range-of-motion criteria.

The Board also finds that a disability rating higher than 20 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Since the 20 percent rating has been assigned based 
on the Veteran's complaints of pain, a higher rating is not 
appropriate under these provisions.  In any event, although 
the July 2005 VA examination report notes that the Veteran's 
right knee had painful motion, the examiner indicated that 
there was no change in motion or function of the right knee 
after repetitive motion.  So a disability rating higher than 
20 percent is not available under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

In reaching this decision, the Board also notes that separate 
ratings are not warranted under DC 5260 and DC 5261, since 
the Veteran's right knee demonstrates noncompensable 
extension and noncompensable flexion according to DC 5260 and 
DC 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  

The Board also finds that a separate rating is not warranted 
for the Veteran's right knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a Veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.       § 
4.71a, DC 5257.  But since the July 2005 VA examination 
report notes that the Veteran's right knee is stable, there 
is simply no basis to assign a separate rating under DC 5257.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 20 
percent for the Veteran's osteoarthritis of the right knee.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the appeal is denied.

III.  Left Knee Disability

In the July 1994 rating decision, the RO also granted service 
connection and assigned a 20 percent rating for 
osteoarthritis of the left knee.  The Veteran also requested 
an increased rating for this disability in his June 2005 
claim.  After reviewing the evidence, however, the Board 
finds no basis to grant the claim. 

Since the Veteran's left knee disability involves arthritis, 
it is also rated under the range-of-motion criteria pursuant 
to DC 5250 and DC 5261.  Based on the findings contained in 
the July 2005 VA examination report, the Board finds no basis 
to assign a disability rating higher than 20 percent.  This 
report indicates that the Veteran's left knee demonstrated 
motion from 10 degrees of extension to 90 degrees of flexion.  
These findings meet the criteria for a 10 percent rating 
under DC 5261, for a 10-degree loss of extension, but do not 
meet the criteria for a compensable rating under DC 5260 for 
loss of flexion.  

The RO, however, generously assigned a 20 percent rating for 
the Veteran's left knee disability.  As such, there is simply 
no basis to assign a rating higher than 20 percent for this 
disability under DC 5260 or DC 5251, even with consideration 
of the Veteran's complaints of pain, especially since the VA 
examiner indicated that there was no change in motion or 
function of the left knee after repetitive motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 
204-08.

The VA examiner in July 2005 also found no instability of the 
left knee joint, thereby precluding the assignment of a 
separate rating under DC 5257.  See VAOPGCPREC 9-2004 
(September 17, 2004).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the Veteran's osteoarthritis of 
the left knee.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the appeal is denied.

IV.  Consideration of an Extraschedular Evaluation

The Board finds no reason to refer this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The July 2005 VA examination report indicates that the 
Veteran's orthopedic problems do not limit his ability to 
work.  Rather, as conceded by the Veteran, he is unable to 
work as a result of an intercurrent work-related injury in 
July 2003.  The Board also notes that a temporary 100 percent 
rating was recently assigned for his left knee disability 
following surgery, thereby adequately compensating him for 
the appropriate period he was hospitalized and unable to 
work.  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Although the Veteran's 
knee disabilities may interfere with his ability to work, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
basis is not shown to be necessary.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to a disability rating higher than 
20 percent for osteoarthritis of the right knee is denied.

The claim of entitlement to a disability rating higher than 
20 percent for osteoarthritis of the left is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


